DECISION
A case management conference was convened February 11, 2009. Wendy Scholz participated on her own behalf. Laurie Fery represented Defendant.
Plaintiff seeks a waiver of penalty and interest amounts imposed for the 2005 tax year. In its Answer filed December 9, 2008, Defendant requests the court dismiss the appeal.
                           I. STATEMENT OF FACTS
Plaintiff filed her personal income tax return for 2005. The federal Internal Revenue Service later corrected the income amount to add $10,303 in wages and $1,173 of unemployment compensation. Additional taxes were imposed. Defendant followed the same actions and issued a deficiency.
Plaintiff confirmed that the sums used by Defendant were correct as to 2005 income, tax and withholding amounts. She asks that the resulting penalties and interest be waived.
                                II. ANALYSIS
Penalty waivers pursuant to ORS 305.1451 are within the discretion of defendant. Under these facts, this court has no authority to waive, reduce, or otherwise compromise the interest and penalty lawfully imposed. After considering Defendant's request and Plaintiff's agreement as to *Page 2 
the year's income, tax and withholding, the court finds Defendant's request should be granted. The Complaint does not allege facts which bring the claims within the specialized jurisdiction of this court.See ORS 305.410. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this _____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February23, 2009. The Court filed and entered this document on February 23,2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2005. *Page 1